WENNERSTRUM, J.
(dissenting) — I do not believe tbe majority opinion is justified by reason of tbe applicable statute and therefore respectfully dissent.
I. It bolds, as bas other opinions of this court, tbe service compensation statute should be liberally construed in favor of those entitled to its benefits. However, this announced rule should not permit us to read into tbe statute provisions that are not therein stated. It is not a question of liberally construing tbe statute. Tbe responsibility of. this court, as well as that of the trial court, should be that of following tbe statute and applying tbe facts to it. It is not our province to add to tbe statute by interpretation something that is not therein stated. In tbe instant ease it is not controverted that tbe mother of tbe deceased soldier was living during tbe time application for tbe compensation could have been made by her. As stated in tbe statute, section 35A.4, 1950 Code, payment shall be made to “* * * mother, father, or person standing in loco parentis, in the order named * * and to “the first of survivors as hereinbefore designated and in the order named * * (Italics supplied.) Inasmuch as under the statute the mother of a deceased soldier has priority for making a claim over that of a person standing in loco ,parentis, the payment should only be made to her if she is living. The fact the mother failed to assert her right to the compensation payment should not advance the right or interest of a subsequently named or qualified.beneficiary. If the legislature had desired to state that payment could be made to an applicant if he or she was in one of the designated classes and there, was no other applicant it could have done so. This it did not do. What it did say was that the payment should be made to the “first of sicrvivors as hereinbefore designated and in the order named.” As stated by the trial court, there may be an injustice *1396done by reason of the definite and emphatic language of the act. However, that should not give this court the right to rewrite the statute. Eittreim v. State Beer Permit Board, 243 Iowa 1148, 1155, 53 N.W.2d 893, 897. Our province should be limited to construing and interpreting statutes that are involved in pending-litigation as enacted.
II. In the submission of this case the court was not referred to. any legal interpretation of the phrase, “in the order named”, and independent research has not disclosed any such interpretation. However, 'Webster’s New International Dictionary (1947) in an applicable definition defines “order”' as a “Temporal or spatial arrangement of things, course of occurrence, esp. in sequence or succession.” And this same authority defines “sequence” as “That which follows later or as a consequence.” It is therefore apparent that the phrase “in the order named” could be said to mean “in the manner of the arrangement or sequence of persons or classifications listed or noted.” And especially would we be justified in giving this interpretation to the statute when it is observed the statute itself provides payment shall be made to the “first of survivors as hereinbefore designated and in the order named.” (Italics supplied.) Ijt did not state the payment should be made to the “first of survivors * * * and in the order named” who filed an application.
For the reasons stated I would affirm the trial court.
ThompsoN and Labson, JJ., join in this dissent.